 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay assume,arguendo,that the tactics used here, like the tactics usedinN.L.R.B. v. Insurance Agents' International Union (PrudentialIns. Co.),361 U.S. 477, 496, "deserve condemnation, but this wouldnot justify attempting to pour that condemnation into a vessel notdesigned to hold it."We join our colleagues in their condemnation of arbitrary andinvidious action against employees, whether at the hands of their em-ployers or at the hands of their bargaining representatives.Werecognize also that their proposal represents a laudable effort to reach-in appropriate cases-union or employer conduct which falls out-side the literal scope of the Act's prohibitory unfair labor practiceprovisions.But to say that a proposal is laudable and that it has asalutary objective does not endow it with legal validity.In situations where employees have been the victims of truly arbi-trary or invidious discrimination at the hands of their statutory bar-gaining representative, with or without the employer acquiescence,they are not without recourse.38This is true even where that arbitraryor invidious action is unrelated to legitimate union or other concertedactivities protected by the Act.The courts have furnished, and dofurnish, a remedy 39Congress has throughout the years indicatedno dissatisfaction with this remedial scheme.The position here ad-vocated by the majority represents, in our view, an unwarranted ex-tension of Board authority.38Larus d Brother, Inc.,62 NLRB 1075;Hughes Tool Company,104 NLRB 318, andsee cases cited in footnote 39infra.$'Steele v. Louisville and Nashville Railroad Co.,323 U.S. 192;Tun8tall v. Brother-hood of Locomotive Firemen & Enginemenetat,323 U S. 210;Syres v. Oil Workers,350 U.S 892Bartlett-Collins CompanyandUnited Glass and Ceramic Work-ers of North America,AFL-CIO,and United Glass and Ce-ramic Workers of North America,Local411.Case No. 16-CA-1645.December 00, 1962DECISION AND ORDEROn September 21, 1962, Trial Examiner Joseph I. Nachman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report.140 NLRB No. 20. BARTLETT-COLLINS COMPANY203Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entire rec-ord in this case, including the Intermediate Report and the excep-tions thereto, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order.1In the absence of exceptions thereto, we adopt proformathe Trial Examiner's find-ing that Respondent did not violate Section 8(a) (5) of the Act before December 26, 1961INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, heard before Trial Examiner Joseph I. Nachman on July 12 and13, 1962, in Tulsa, Oklahoma, involves allegations that Bartlett-Collins Company,herein called Company or Respondent, by failing to meet at reasonable times withthe certified representative of its employees, violated Section 8(a) (5) and (1) of theAct.'All parties were represented at the hearing and were afforded full oppor-tunity to present evidence, examine and cross-examine witnesses, and to argue orallyon the record.The parties requested and were granted an opportnuity to file briefs.Briefs have !been received from the General Counsel and from the Charging Parties,but not from the Respondent .2Counsel for the Respondent has filed with me, andserved upon all interested parties, an extensive motion to correct the record in a num-ber of stated respects.No opposition to this motion has been received. I havecarefully checked the motion against the transcript, and find the same to be in allrespects well taken.The motion is, therefore, grantedin totoand the record is cor-rected accordingly.A copy of the motion has been placed in the exhibit file marked"Trial Examiner's Exhibit 1."Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engaged at Sapulpa, Oklahoma, in themanufacture and sale of pressed and blown glassware, and in the course and conductof its business annually receives from and ships to points and places outside of theState of Oklahoma goods valued at in excess of $500,000. I find that Respondent is,and at all times material has been, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDI find that United Glass and Ceramic Workers of North America,AFL-CIO, andUnited Glass and Ceramic Workers of North America,Local 411, herein calledInternational and Local,respectively,and collectively called the Union,are labororganizations within the meaning of Section 2(5) of the Act.1The original and amended charges were filed and served April 16 and May 2S, 1962,respectively.The complaint issued June 1 19622 Counsel for Respondent advised the Trial Examiner by letter dated August 27, 1962,that unforeseen circumstances have made it impossible to file a brief on behalf ofRespondent 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICES INVOLVEDA. The factsAfter the customary proceedingsunder a stipulationfor certification upon consentelection,the Regional Director for the SixteenthRegion,on October 9, 1961, cer-tified International as the collective-bargainingrepresentative of Respondent's em-ployees in the agreed-upon unit.Respondent doesnot challengethis certification.For the purposes of negotiating a contract, the parties met on November 7 andDecember 7 and 8, 1961, and January 10, February 5 and 6, and March 9, 1962, butno agreement was reached.The General Counsel expressly disclaims any conten-tion that Respondent was guilty of bad-faith bargaining during the aforementionedbargainingsessions, limiting his case to the proposition thata violationof Section8(a)(5) occurred because of Respondent'sfailure"tomeet[with the Union] atreasonabletimes." 3The circumstances under which the variousmeetingswere scheduled will now beset forth.In an exchange of telephone calls on October 17 and 18, 1961, between Hobbs,district president of International,and Mueller,counsel for Respondent, the partiesagreed to hold their firstmeetingon November 7. In the interim, Respondent, onOctober 25,furnishedthe Union with certaininformationwhich the latter had re-quested toenableit to prepare for bargaining.4The partiesmet onNovember 7 as agreed. Present for the Union were Hobbs,Henry Brig, and Louis Biehle, International representative, Wayne Sutterfield, presi-dent of the Local, as wellas Joe Benning,Charles Willey, and Mary Cumby, mem-bers of the Local's wage negotiating committee.Present for the Company, wereKarlMueller, Respondent'scounseland chiefspokesmanduring the negotiation,Edward Bartlett, majority stockholder, president, and treasurer; 5 Charlie Bartlett,vice president and assistant treasurer;IrvingBartlett, vice president and secretary;as well as Dene Iliff, Albert Coley, and Jesse Mantooth, each of whom occupies anexecutive positionwith Respondent.6It is uncontroverted that toward the end of the November 7 meeting, Hobbs under-took to obtain from Mueller an agreement for the next meeting date, and thatMueller stated that both he and his client had commitments which made it im-possible to agree on any date at thattime,but that he would call Hobbs "in about aweek" to discuss a possible meeting date. It is likewise uncontroverted that Hobbsinformed Mueller that he (Hobbs) would be at a specific hotel in Miami Beach fromNovember 9 to 17, and that he could be reached there, or that amessagemight beleft for him at his office.Hobbs, not having heard fromMueller,telephoned thelatter on November 21, and inquired why he had not heard from him about ameetingdate.Mueller replied that his schedule had been very heavy and "just to be truthfulI had forgotten it."Hobbs then told Mueller that hewas mostanxious to getalong with the negotiations and suggestedmeetingson November 27, 28, 29, and 30.Mueller replied that his schedule would not permit meeting on the suggested dates,but that he might arrange for December 1 or 2 and would call Hobbs the followingday to let him know definitely.The following day Hobbs received a telephone callfrom Mueller's secretary who stated that Mueller would be unable to meet on De-s Because of this concession the Trial Examiner sustained objections Interposed by theGeneral Counsel to testimony offered by Respondent dealing with the various proposalsand counterproposals submitted by the parties, and the discussions on them at the variousbargaining sessions, except to the extent that such discussions related to the schedulingof future meetingslThere Is a conflict In the evidence between Hobbs, the chief witness for the Union,and Mueller, the only witness for Respondent, as to the precise day on which the partiesagreed on the November 7 meeting date, the number of telephone conversations, andwhether Hobbs during the telephone conversations had stated that he (Hobbs) would beunavailable for negotiations during the week of October 23 and on October 30 and 31Although I believe It unnecessary to resolve this conflict in view of my assumption, herein-after set forth, that there was no undue delay in arranging and holding the meeting ofNovember 7, I would credit Mueller because he is supported by his daily diary, which wasintroduced in evidence, while Hobbs testified only from memory.5 Edward Bartlett is frequently away from Sapulpa for extended periods, but at alltimes remains Inclose touch with,and in overallcharge of, all of Respondent's businessaffairsCharlie Bartlett resides in Sapulpa and Is in immediate charge In the absenceof Edward Bartlett.9This was generally the composition of the respective negotiating teams at each of thesubsequent meetingsWhere a variation occurred such will be noted BARTLETT-COLLINS COMPANY205cember 1 or 2 because of his heavy schedule, and that Mueller would call in a fewdays to discuss a definite date.On December 1 Mueller called Hobbs, suggestedDecember 7 and 8 for meeting dates, and Hobbs agreed.Mueller admits that between November 7 and December 1, no one connected withRespondent made any effort to arrange meetings with the Union; that during thatperiod he had available time to bargain with the Union, but did not do so becauseneither Charlie nor Irving Bartlett were available and they wanted to be present atallmeetings.7The meetings of December 7 and 8 adjourned early in the afternoon of the secondday to enable Mueller to make his plane.8Toward the end of the session on De-cember 8, Biehle asked Mueller when the parties could meet again, and the latterreplied that Charlie Bartlett would be leaving for the west coast about December 10to arrange for distribution facilities to supply products to its customers in that area,that he might return in time for a 1-day meeting during the week of December 18, andthat the Bartletts would advise the Local's wage committee when Respondent's repre-sentatives would be available for a meeting.Biehle reported the aforementionedarrangements to Hobbs, and the latter, not having heard from Respondent by De-cember 18, wrote Charlie Bartlett (with a copy to Mueller), pointing out theirfailure to communicate with the Local's committee about a meeting date during theweek of December 18.Hobbs asked in this letter that he be advised whether Re-spondent could meet between December 26 through 30, both inclusive.Muelleradmits that Respondent made no reply of any kind to this letter.The first informa-tion Hobbs received about the January 10 meeting, was on January 2, when Sutter-field, president of the Local, told him that Respondent had advised that it would beavailable for ,a meeting on January 10.Mueller admits that Charlie Bartlett returned from his west coast trip on De-cember 20.There is no evidence tending to show, nor does Respondent claim, thatCharlie Bartlett was unavailable between December 20 and January 10 for negotia-tions with the Union.Respondent does claim that between December 20 and Janu-ary 10, Edward and Irving Bartlett were in Brownsville, Texas, taking care of somerather extensive citrus groves owned by Edward Bartlett.Mueller admitted that itwould have been possible for Edward or Irving Bartlett, or both, to have returnedto Sapulpa, during that period, but claims that he had no way of knowing whatsacrifices on their part this would have entailed.The parties met on January 10 and toward the end of that day Hobbs askedMueller when he would be available for further meetings 9Mueller replied he wasvery busy, that Charlie Bartlett had to attend the Home Show in Chicago, and thathe,Mueller, would try to communicate with Hobbs "in a couple of weeks."Hobbsthen told Mueller that the Union was most unhappy about the delay in gettingmeetings scheduled, and that he felt Respondent was "stalling."Mueller repliedthat nothing would be accomplished by arguing about when future meetings wouldbe held.Hobbs again expressed his dissatisfaction about the delay in schedulingmeetings, and stated that Mueller would hear from him further about the matter.Mueller's only reply was that he was "doing the best he could." 10At this point oneof the Bartletts stated that they should be back from the Home Show in time to letthe Union know about a further meeting by January 22.On January 15, Hobbs wrote Mueller reviewing what had occurred up to thattime, and complained of the delays in scheduling meetings, telling Mueller that thetime had arrived for Mueller and his client to "quit stalling and agree to set upmeeting dates to get this contract negotiated." In this letter Hobbs proposed thatthe parties meet on January 23, 24, 25, and 26, and if no agreement was reached,that further meetings be held on February 6, 7, 8, and 9, and asked, if the dates hePThere is also a conflict between Hobbs and Mueller as to what was discussed betweenthem in the November 21 telephone conversation, Mueller stating that he had no recollec-tion of Hobbs'suggesting meetings between November 27 and 30Iwould credit HobbsbecauseMueller failed to deny that Hobbs had suggested such meeting dates.Again,I regard this conflict of no particular importance in view of my assumption that therewas no undue delay in the scheduling or holding of the December 7 and 8 meeting8Neither Hobbs nor Brig was present at this meeting ; Biehle acting as chief spokesmanfor the union negotiatorsEdward Bartlett was not among those present for Respondent9 At the January 10 meeting the entire union negotiating committee was present exceptBrig, and Biehle left about noonEd Bartlett was not present for Respondent10 At this meeting Hobbs also asked Mueller when Respondent would be ready to submitcounterproposals, to which Mueller replied, "When you ask for them "Hobbs said, "We'reasking now"Mueller,who had been preparing to leave,resumed his;seat and gaveHobbs about 10 items as counterproposals. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDmentioned were not agreeable, that Mueller suggest alternate dates as promptly aspossible.On January 22, Mueller wrote Hobbs suggesting that the parties meet on February 5and 6, and by letter dated January 24, Hobbs agreed.Although Mueller's letter wasa week after Hobbs' letter of January 15, he made no reference to that letter.Thereason for this does not appear in the record. In any event, Mueller, on January 23,acknowledged receipt of Hobbs' letter of January 15.Although Mueller does notwith specificity deny the factual statement made by Hobbs, he did assert that Hobbshas made "unfounded charges," and that because in his view nothing is accomplishedby getting into a "cuss fight," he is refraining, for the time being, from answeringHobbs' letter in detail, as well as from pointing out "significant facts" which Hobbsomitted.Hobbs, under date of February 27, replied to Mueller's letter of January 23, thedelay in replying being attributed by Hobbs to absence from his office.Hobbs, ineffect, reiterated the assertions in his January 1-9 letter to Mueller, telling the latter"you and your client made the record," and that if, as Mueller claimed, any factshad been withheld, he (Hobbs) would like to know what they are.Hobbs closedthis letter by again urging Mueller to agree to meeting dates so that a contract mightbe negotiated.In the meantime, the parties met on February 5 and 6 pursuant to the exchangeof letters between Mueller and Hobbs dated January 22 and 24, respectively."Although Mueller claimed that meetings with the Union between January 22 andFebruary 5 would not have been consistent with the commitments of the Bartlettsand himself, the basis for this assertion is not stated unless it be the claim that he wasbusy attending to the affairs of other clients.Mueller admits that on January 23 hewas in Sapulpa to discuss with the Bartletts some contract proposals which he intendedto submit to the Union.Mueller also admits that toward the end of the day onFebruary 6, he told Biehle, spokesman for the union negotiators in the absence ofHobbs, that he would let the Company know about his schedule, and they in turncould let the Local's committee know about a date for future meetings.Muellerlikewise admits that after February 6, he did not, nor to his knowledge did anyofficial of Respondent, make any effort to schedule meetings with the Union untilshortly before March 9.12While Mueller claims that during the interval betweenFebruary 6 and March 9 he was occupied with business matters of one kind oranother, he admitted that he could have been avaliable for meetings anytime Re-spondent wanted him, consistent with settings in the courts.13There is a substantial conflict in the evidence as to what occurred at the finalmeeting between the parties on March 9.14 Because this was the last meeting, it seemsappropriate to set forth in detail the versions of the respective witnesses.Mueller'sversion is as follows:Shortly before the session adjourned at approximately 4:10 p.m., Hobbs madesome statement to the effect that the Union had moved and accepted a number ofRespondent's proposals, and that it was now time for Respondent to accept someof the Union's proposals.Mueller stated that Respondent had given a great dealof thought to its proposal and was sincere in offering them.Hobbs asked, "Areyou refusing to bargain with us?"Mueller replied, "If such was our intentionwe would not admit it; everything we have done has been in good faith."Muellerthen told Hobbs that in the course of the discussions that day, a number of itemshad been passed at the latter's request, and that time could be spent in talking aboutthose.Hobbs replied that with respect to some of the passed items it was hisintention to prepare counterproposals, which he outlined in a general way, but thattime would be needed to prepare them in final form and until this was done nothingfurther could be discussed.Mueller then asked Hobbs whether he wanted to suspend"The usual committee for the Union was present for this meeting except that Hobbsdid not attend at all, and Brig attended only on February 5For Respondent the entirecommittee attended except for Edward Bartlett.12The first information Hobbs received about a meeting on March 9, was on March 2 or 3,when he was told by Sutterfield, president of the Local, that Respondent had suggested ameeting on March 9Hobbs told Sutterfield that the suggested date was agreeable13 Although Mueller detailed the various business matters on which he was engaged vir-tually every business day between February 6 and March 9, the only court commitmenthe referred to was a court of appeals argument on February 2114Absent from the Union's negotiating committee at this meeting were Biehle andBrig;Hobbs acting as spokesmanAbsent from the Company's negotiating committeewere Edward Bartlett and Charlie Bartlett, the latter being ill and confined to his homeon that day BARTLETT-COLLINS COMPANY207bargaininguntil he had prepared his counterproposals, and then set up a meeting,to which Hobbs replied, "I guess so."Mueller agreed to this, telling Hobbs, "Letus know when you are ready to proceed," and on this note the meeting adjourned.Mueller did not regard the bargaining as "overwith," and was prepared to proceedwith the bargaining at the time, having canceled a plane reservation during theluncheon recess in order that he could continue with the bargaining late in theevening of that day.Mueller claims that the reason for the lack of bargainingsinceMarch 9 is that Respondent has not been asked to bargain, the Union havingnever advised Respondent that it was prepared to submit counterproposals, or thatit desired to bargain further.Hobbs' version of what transpired at the March 9 meeting, is as follows:A few minutes before the meeting adjourned shortly before 5 p.m., he askedMueller to suggest some dates for future meetings.Mueller replied that he couldnot do so without checking his schedule, which was very heavy, but that he or theCompany would let the Local's committee know when they couldmeet again. Itwas at this point that he told Mueller that the Union had accepted a number ofRespondent's proposals, and that it was time thatRespondentnow accepted someof those proposed by the Union.Hobbs denied that he told Mueller that he wasnot prepared to proceed with the bargaining, or that he would have to have timeto prepare counterproposals before he could bargain further.SinceMarch 9, hehas heard nothing from Mueller, or from the Company, about further bargaining.Hobbs admits that since March 9, he has made no demand on Respondent forbargainingbecause, ashe put it, he was waiting for Mueller to "live up to his word,and let us know when he would be available for that purpose."I credit Hobbs, and find that themeetingof March9 concludedwith a commit-ment by Mueller to notify the Union when he would be availableto resume nego-tiations.I reach this conclusion because it is entirelyconsistentwith the course ofconduct pursued by both the Union and Respondent during the prior negotiations.Moreover, I find it difficult to believe that a certifiedunion,which for 5 monthsimmediately following its certification had vigorously pressed for meeting dates tonegotiate a contract with the employer, would ask for a breakin negotiations toenable it to prepare revised proposals and then, for noapparent reason,fail to callon the employer for furtherbargaining.Yet, that preciseconclusionis requiredifMueller's version of the circumstances, under which the March9 meeting con-cluded, is accepted.That this Unionhas not abandoned its certification,and that itstill desiresbargainingwith the employer, wouldappear tobe irrefutably establishedby the fact that it filed and is vigorously pursuing the charges filed herein about5 weeks following the March 9 meeting. In view of the delays which it had experi-enced in schedulingmeetings sinceDecember 10, whichmeetingswere held for only1or 2 days about a month apart, it is notsurprisingthat the Union after waitinganother 5 weeks with no word from Respondent, filed its charge.B.Concluding findingsSection 8(d) imposes on negotiating parties amutual obligation "tomeet atreasonable times" and confer with a view ofreachingagreement on contract terms.That interruptionsto commercemay be preventedorminimized,Section 204 ofthe LaborManagement RelationsAct requiresemployers and employeesalike to"arrange promptly"for conferences and to endeavor"expeditiously" to bring about aresolution of disputes over contract terms in which they may be engaged.The dutyto do so is part and parcel of the obligation to bargain collectively. InI.H. Rutter-Rex Manufacturing Company, Inc.,86 NLRB 470, the Board stated:The obligation to bargain collectivelysurely emcompassesthe affirmativeduty to makeexpeditiousand promptarrangements,within reason, for meet-ing and conferring.Agreementisstifledat its source if opportunity is notaccordedfor discussionor so delayed as to invoke or prolong unrest or suspicion.It isnot unreasonableto expect of a party to collective bargaining that he dis-play a degreeof diligence and promptness in arrangingfor the elimination ofobstacles thereto, comparable to that which he would display in his otherbusiness affairs ofimportance.The conduct of promptand expeditiousnegotiationsisa matterof importance notonly tothe negotiating parties,but to thepublic as well.A delayin collectivebargaining,as theBoard observed inBurgieVinegar Company,71NLRB 829,entailsmore than mere postponementof an ordinarybusiness trans-action,for the passage of time itself,while employeesgrow dissatisfied andimpatient at theirdesignated bargaining agent'sfailure toreport progress, 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDweakens the unity and economic power of the group, and impairs the Union'sability tosecurea beneficial contract.The Act.does not permit an em-ployer tosecure,even unintentionally,a dominantposition at the bargainingtable by means of unreasonable delay.To the same effect see:"M" System, Inc., Mobile HomeDivisionMid-States Corpora-tion,129 NLRB 527, 549;Butcher Boy Refrigerator Door Company,127 NLRB1360, enfd. 290 F. 2d 22 (C.A.7); Derenson's,104 NLRB 273;Cummer-GrahamCompany,122NLRB 1044.Applying the aforementioned rule to the facts of theinstant case,Imust and doconclude that Respondent did not devote, to the task of bargaining with the Union,that degree of diligence and promptness which it, or any other prudent man, woulddisplay in the handling of other important business affairs.Rather, the inferencewhich I draw from the record, considered as a whole, is that at least since December26, 1961, Respondent deliberately refrained from meeting with the Union "atreasonable times," and thereby violated Section 8(a) (5) of the Act.Notwithstanding the General Counsel's contrary contention, I start with the as-sumption that there was no inordinate delay in the scheduling of the first meetingheld on November 7, or in the lapse of time between that meeting and the one whichfollowed it on December 7 and 8.15 The time which elapsed between the meetingsfollowing December 8, in my opinion,presentsa different situation and requires adifferent result.As found above, the December 8 meeting adjourned with the understanding that inview of Charlie Bartlett's anticipated return from his west coast trip on or aboutDecember 20, Respondent would endeavor to arrangea meetingduring the weekof December 18. Respondent does not claim that it made any effort to comply withthat promise, nor did it give any explanation, plausible or implausible, for its failureto do so.Admittedly, no reply was made to Hobbs' letter of December 18 whichexpressed the desire of the Union to complete negotiations as promptly as possible,and suggestedmeetingsbetween December 26 and 30.No explanation is given forthe failure to respond to this letter. It is clear from the record that Charlie Bartlettwas in Sapulpa during the period suggested by Hobbs, and no explanation is givenfor his failure to meet with the Union during that period, unless perhaps it isMueller's testimony that Charlie Bartlett wanted Irving Bartlett present at allnegotiations and the latter was in Texas assisting Edward Barlett in the harvestingof a citrus crop. It must be remembered, however, that the citrus enterprise was oneof Edward Bartlett's private investments which, so far as this record indicates, had noconnection with Respondent Company or its business affairs.In a similar posture is the delay between the meeting on January 10 and the nextbargaining sessions on February 5 and 6.The January 10 meeting adjourned on thenote that the Bartletts expected to return from the Home Show in Chicago in timeto let the Union know about a further meeting by January 22. It was at this meetingthat Hobbs told Mueller that the Union was unhappy about the delay in getting meet-ings scheduled, and accused Mueller of "stalling."All this was reiterated by Hobbsin his letter of January 15 to Mueller, and he then suggested meetings from January23 through 26, and if no agreement was reached that the parties meet again fromFebruary 6 through 9.Although Mueller's letter to Hobbs, dated January 22, is aweek after Hobbs' letter suggesting the Januarymeetingdates,Hobbs' charges areat that time completely ignored and the meeting dates of February 5 and 6 are sug-gested, which Hobbs promptly agreedto 16Although Mueller claims that a meetingwith the Union during the January period suggested by Hobbs would not havebeen consistent with the commitments which he and the Bartletts had, Mueller ad-16Imake this assumption because more time was obviously needed for Respondent togather and submit the data which the Union had requested, and to otherwise prepareitself for the ensuing negotiations.Approximately one-third of the period which elapsedbetween the first and second meetings (November 9 through 17), is accounted for by theunavailability of Hobbs.From November 17 to the end of that month both Charlie andIrving Bartlett were in New York giving their attention to important company businessWhile it could be argued that an effort should have been made at the November 7 meetingto agree on at least a tentative date for future meetings, subject to the availability ofthe Bartletts, rather than waiting for their return before attempting to agree on a date,the fact remains that the Bartlettsdid notreturn from New York until November 30.Even if it be assumed that the negotiations could have been resumed the following day(an assumption whichI do not regardas justifiable), the most that could have beensaved is 1 week.10 Itis interestingto note thatwhenMueller on January23 repliedto Hobbs' letter ofJanuary 15, nothingis said about expediting meeting dates. BARTLETT-COLLINS COMPANY209mitted that he was in Tulsa conferring with the Bartletts on January 23, and whileMueller testified to various business engagements on behalf of other clients duringthe period referred to, the evidence does not indicate why the Bartletts could nothave then been available for bargaining.Likewise, except for the possible unavailability of Mueller, the record does notestablish why the Bartletts could not have continued with the bargaining sessionson February 7, 8, and 9, dates which Hobbs has suggested in his letter of January15, or why they were not available on other days between February 6 and March 9,when the final meeting was held.Mueller admits that the February 6 meeting closedon the note that he would advise the Company of his commitments and the Companywould in turn notify the Local's committee when it would be available for a meeting.Mueller further admits that he could have been available whenever the Companywanted him consistent with his settings in the courts.17However, Respondent madeno effort to schedule meetings between February 6 and March 9 nor did it give anyreason for its failure to do so.Not only is Respondent's conduct since March 9 a part and parcel of its totality ofconduct during the entire period of negotiations, but standing alone, appears to bea clear-cut failure "to meet at reasonable times," as required by Section 8(d).AsI have found, the March 9 meeting concluded on the note that Respondent wouldnotify the Union when it would be available for further negotiations.Admittedly,it has not done so. InButcher Boy Refrigerator Door Company,127 NLRB 1360,1361, the Board found an independent refusal to bargain in good faith based on theemployer's "`failure to fulfill its promise . . . to let the Union know when the Re-spondent would meet again."Respondent does not contend that any impasse wasreached during the negotiations on March 9. Its only defense for its failure to at-tempt to schedule meetings since March 9 is that it has received no request from theUnion for such bargaining. I find this defense to be without merit for two reasons:First, as I have indicated, it was Respondent, not the Union, that assumed the obli-gation of arranging for further meetings. Secondly, even assuming that Respondenthad not agreed to arrange meetings, the obligation to bargain is a continuing one andrests with the employer.True, the duty to bargain does not arise until a request there-for has been made by the collective-bargaining representative, but the statute doesnot require that the representative renew such a request every time there is a recessin the negotiations.The M. H. Ritzwoller Co. v. N.L.R.B.,114 F. 2d 432, 436(C.A. 7).Here the initial request for bargaining was made by the Union inOctober 1961, and although such was not required to keep Respondent's obliga-tion current, it was, in fact, renewed at each meeting, and by Hobbs' letters of Decem-ber 18, January 15, and February 27.No more was required of the Union.Although counsel for the Respondent has not filed a brief with me, I assume fromhis testimony and positions stated at the hearing, that he contends here, as he did inExchange Parts Company,16-CA-1579, 1590 [139 NLRB 710], now pendingbefore the Board,ts that demands upon his time by his many clients were so greatthat it was not possible for him to devote more time than he did to bargaining in theinstant case.While the record leaves no room for doubt that Mueller is an extremelybusy labor attorney with a great number of clients who are constantly making de-mands on his time with regard to matters necessitating his prompt attention, I donot believe that his obligations to his other clients can be relied upon as a defensein the instant case. I am in full accord with what was said in this connection byTrial Examiner Leff, and subsequently approved by the Board, in"M" Systems Inc,Mobile Home Division Mid-States Corporation,129 NLRB 527, 549:The record here quite clearly supports a finding that the Respondent, in arrang-ing meetings with the Union failed to display the degree of diligence that properperformance of its bargaining obligations required.This is so whether or not thedelays were inspired by a deliberate scheme to engage in dilatory tactics.Onemay sympathize with the problems of the Respondent's negotiator in fitting thenegotiating meetings into the schedule of his busy law practice, but this providesthe Respondent with no legal excuse for the consequent inordinately long de-lays tending to impair employee statutory rights.Labor relations are urgentmatters too. If [Counsel's] other activities made it impossible for him to de-vote adequate time to reasonably prompt and continuous negotiations, it was theRespondent's obligation to furnish a representative who could.The duty tobargain in good faith includes the duty to be available for negotiations at reason-able times as the statute requires.That duty is not discharged by turning over17 As pointed outsupra,the only court engagement Mueller referred to in relating hisvarious business commitments was a court of appeals argument on February 21.18 See II1-241-62, issued January 11, 1962, by Trial Examiner Ramey Donovan 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe conduct of negotiations to one whose other activities make him not so avail-able. See,Cummer-Graham Company,122 NLRB 1044;Derenson's,104 NLRB273.Accordingly, I find and conclude that at all times since December 26, 1961, andparticularly since March 9, 1962, Respondent has failed to meet with the Union atreasonable times for the purpose of bargaining collectively, and thereby violatedSection 8(a) (5) and (1) of the Act.19IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,I shallrecommend that it cease and desist therefrom,and that it take certain affirmativeaction deemed necessary to dissipate the effects thereof and to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. International and Local are labor organizations within the meaning of Section2 (5) of the Act.3.United Glass and Ceramic Workers of North America, AFL-CIO, was onOctober 9, 1961, and has at all times thereafter been, the certified exclusive bargain-ing representative, for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act, of all production and maintenance employees employed atRespondent's plant at Sapulpa, Oklahoma, including control laboratory employees,sample room attendants, machine shop employees, shipping and receiving employees,truckdrivers, and plant clericals, exclusive of moldmakers, moldmaker apprentices,office clerical employees, professional and technical employees, watchmen, guards,and all supervisors as defined in the Act.4.By failing to meet at reasonable times with United Glass and Ceramic Workersof North America, AFL-CIO, as the exclusive representative of all employees inthe unit described above, for the purposes of collective bargaining, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) of the Act.5.By the aforesaid conduct, Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by Section 7 of the Act, and therebyhas engaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that the Respondent, Bartlett-Collins Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with United Glass and Ceramic Workers ofNorth America, AFL-CIO, as the exclusive collective-bargaining representative of all19While I do not think that the determination of the date on which the refusal to bar-gain first occurred is of material significance in the instant case, as there is no Section10(b) reinstatement or economic strike problem, I have nonetheless fixed it at Decem-ber 26, 1961.Having found that therewas no unduedelay in the scheduling or holdingof the November 7 and December 7 and 8 meetings, such refusal must have occurred atsome later date.December26, 1961,was selected because it is the first meeting datesuggested in Hobbs' letter of December 18, to whichRespondent,for no justifiable reasonsapparent on the record, failed torespond. BARTLETT-COLLINS COMPANY211itsemployees in the appropriate unit with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, by unduly delayingmeetings, or by failing to meet at reasonable times.The appropriate unit is: Allproduction and maintenance employees at the Bartlett-Collins Company plant atSapulpa, Oklahoma, including control laboratory employees, sample room attendants,machine shop employees, shipping and receiving employees, truckdrivers, and plantclericals, exclusive of moldmakers,moldmaker apprentices,office clerical employees,professional and technical employees, watchmen, guards, and all supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining,or coercing em-ployees in the exercise of their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purposes of collective bargainingor other mutual aid or protection,or to refrain from any and all such activities,except to the extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as authorized by Sec-tion 8(a)(3) of the National Labor Relations Act, as amended.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Upon request, meet at reasonable times and bargain collectively with UnitedGlass and Ceramic Workers of North America, AFL-CIO, as the exclusive rep-resentative of the employees in the appropriate unit set forth above, and embody anyunderstanding reached in a signed contract.(b) Post at its plant in Sapulpa, Oklahoma, copies of the attached notice marked"Appendix." 20Copies of said notice, to be furnished by the Regional Directorfor the Sixteenth Region (Fort Worth, Texas), shall, after being duly signed bya representative of the Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure that such noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director, in writing, within 20 days from the date ofthe receipt of this Intermediate Report and Recommended Order, what steps theRespondent has taken to comply herewith.2120 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the noticeIn the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "21 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the said Regional Director,In writing, within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard,and inorder to effectuate the policies of the National Labor Re-lationsAct, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with United Glass and CeramicWorkers of North America, AFL-CIO, as the certified exclusive bargainingrepresentative of the employeesin the appropriate unitwith respect to ratesof pay, wages, hours of employment, and otherterms and conditions of em-ployment, by unduly delayingmeetingsor by failingto meet at reasonable times.The appropriateunit is:All productionand maintenanceemployees employed at theSapulpa,Oklahoma, plant of Bartlett-Collins Company, including control laboratoryemployees,sample room attendants, machine shop employees,shippingand receiving employees, truckdrivers,and plant clericals,exclusiveof mold-makers, moldmakerapprentices,officeclerical employees,professional andtechnical employees,watchmen,guards, and all supervisors as defined intheAct.681-492-63-vol. 140-15 212DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with,restrain, or co-erce our employees in the exercise of their rights to self-organization,to form,join, or assist any labor organization,to bargain collectively through repre-sentatives of their own choosing,to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities,except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment,as authorized by Section 8(a)(3) of the Na-tional Labor Relations Act, as amended.WE WILL, upon request, meet at reasonable times and bargain collectivelywith United Glass and Ceramic Workers of North America, AFL-CIO, as theexclusive bargaining representative of the employees in the aforementioned ap-propriate unit,and, if an understanding is reached,embody such understandingin a signed agreement.All our employees are free to become, remain,or refrain from becoming or remain-ing members of any labor organization.BARTLETT-COLLINS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor,Meacham Building,110 West Fifth Street, Fort Worth 2, Texas, TelephoneNo. Edison 5-4211, Extension 2131,if they have any question concerning this noticeor compliance with its provisions.The A.B. Hirschfeld Press, Inc.andLocal 15, AmalgamatedLithographers of America.Case No. 27-RC-2165.December20, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Allison E. Nutt, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the represen-tationof employees of the Employer within the meaning of Section1The following labor organizations were permitted to intervene on the basis of theircurrent contracts covering employees of the Employer:Offset Workers,Printing Pressmen& Assistants Union No. 40, IPP & AU of N.A., AFL--CIO ; Denver Photo-Engravers UnionNo. 18, IPEU of N.A., AFL-CIO ; Denver Typographical Union No. 49, ITU, AFL-CIO,referred to herein respectively as Pressmen,Photo-Engravers,and Typographers.Inter-national Photo-Engravers Union of North America, AFL-CIO, was also allowed to inter-vene separately on its own behalf.140 NLRB No. 35.